Holden, J.
The plaintiff brought suit for damages, alleging substantially as follows: After the train of the defendant, on which he was a passenger, blew for his station and began to slow up, he started to go into another coach to get a bundle he had left therein. The door of the car had been left open by defendant’s agents, ready for passengers to get out. ' As he got to the door, a violent jerk of the train caused him, in order to steady himself, to place his hand against the door, which swung to and cut off his finger. The door was defectively constructed; defendant’s agents negligently failed to push it back far enough to catch, and allowed it to swing loose; the engineer negligently caused the jerk'of the train just as plaintiff grasped the door, causing it to swing to and catch his finger; the road-bed at the point of injury was defective in specified particulars, which “contributed to said jerk of the train.” I-Ield:
1. Whether, after the train blew for his station and began to slow up, the plaintiff, in undertaking to go into another coach to get a bundle which he had left therein, was in this particular, or otherwise under the allegations of the petition, guilty of such negligence as would bar a recovery, was a question for the jury. Cotchett v. Savannah &c. R. Co., 84 Ga. 687 (11 S. E. 553) ; Augusta So. R. Co. v. Snider, 118 Ga. 146 (44 S. E. 1005) ; Central of Ga. Ry. Co. v. Forehand, 128 Ga. 547 (58 S. E. 44).
2. The court committed error in dismissing the petition upon the general demurrer thereto.

Judgment reversed.


Beck, J., absent. The other Justices concur.